DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.H., the Mother,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                   LITEM PROGRAM,
                       Appellees.

                                No. 4D19-3924

                          [September 21, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562017DP000197.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

    Andrew Feigenbaum, of Children’s Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina Moore, Statewide Director, Statewide Guardian ad Litem
Office, Tallahassee and Joanna Summers Brunell, Senior Attorney, for
appellee Guardian ad Litem.

  William T. Hess of Hess & Heathcock P.A., Stuart for appellees A.H.
and G.H.

PER CURIAM.

   Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.